





Research Works, LLC agreement




Effective June 12, 2006, in consideration for The Research Works, LLC (“RW”)
equity research services relating to this Company, including this report, to be
performed through June 19, 2007, the Company agreed to pay RW a fee of 51,000
shares of the Company's common stock (restricted and refundable under certain
circumstances outlined in the agreement with the client).  This report is based
on RW's independent analysis and judgment.  The materials upon which the
information at this site is based were based on sources believed to be reliable,
but RW does not guarantee the information’s accuracy or completeness.  Unless
otherwise noted, any interpretations, earnings estimates, and conclusions
contained in this report are those of RW.  This report is not intended to
constitute a recommendation for any particular investor to purchase or sell any
particular security or that any particular security is suitable for any
particular investor.  This report should not be construed as a recommendation or
request to engage in any transaction, or an offer or solicitation of an offer to
buy or sell any security or investment, and investors are advised to consult
their personal broker or investment advisor before making any investment
decision concerning any of the companies mentioned herein.  Use of this report
may be subject to applicable rules of any self-regulatory organization of which
you may be a member.  The information contained in this report is subject to
change without notice, and RW assumes no responsibility to update the
information contained in this report.  Subject to certain restrictions posted in
the Legal section of RW's web site (www.stocksontheweb.com), RW and its
affiliated entities and persons may purchase and hold positions in the
securities of its clients, but they are prohibited from selling any securities
of a RW client during the RW service period to such client.  © The Research
Works, LLC 2006.  All rights reserved.  Additional and supporting information is
available upon request.




Michael J. Ritger, who authored this report, has been an equity research analyst
since 2003.  He passed the Uniform Investment Adviser Law Examination, Series
65, in August 2003, and he holds a BA (English) from Bates College and a Masters
degree from the Yale School of Forestry and Environmental Studies.  Mr. Ritger
certifies that the views expressed in this report are an accurate representation
of his personal views about the Company and its publicly traded securities.






